UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

  
 
  

 

 

UNITED STATES OF AMERICA,
Case No. 21CR0827-DMS
Plaintiff,
VS.
JUD N FSDISMRESAL
eile
LUIS EDUARDO MAYTOREL la,
JUN.2 4 2021
Defendant.
"LH S ee Pet Gali iT
south et HIT OF CALIFORNIA |

 

 

IT APPEARING that the defendant is now entitled to be discharged for the teason that:

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

the Court has dismissed the case for unnecessary delay; or
the Court has granted the motion of the Government for dismissal, without prejudice; or
the Court has granted the motion of the defendant for a judgment of acquittal; or

a jury has been waived, and the Court has found the defendant not guilty; or

Oo OF oO OO UU Ww

the jury has returned its verdict, finding the defendant not guilty;

Xx]

of the offense(s) as charged in the Indictment/Information:

XI

Ct 1-2- 8:1324(a)(2)(B)(iii} - Bringing in Aliens Without Presentation

 

 

    

Dated: Cf; 1 [ U

    

Hon. Mitchell D. bin
United States Magistrate Judge
